Mr. Justice ThacheR
delivered the opinion of the court.
In the district chancery court, Semple and others filed their bill, charging that MeGatagan, for the use of Wren, recovered a judgment at law against them, upon their agreement to secure MeGatagan the sum of $800, for his services as a teacher of youth for the term of one year, which judgment they after-wards merged in a judgment upon their forthcoming bond in the same case; and further charging that their agreement was given upon the condition that MeGatagan, should use diligence to collect the amount of money, secured by a subscription list for the purpose, and credit it with tuition-money, received from certain day scholars, and charging that they were unable to procure said list until after the rendition of the judgment upon the forthcoming bond, and which they allege shows a payment of more than the amount of the judgment procured against them. Upon the allowance of a demurrer in the district chancery court, an appeal was taken to the superio'r court of chancery, when that decree was reversed. Subsequently, the complainants received a decree in the district chancery court upon the bill, and the answer of Wren, dissolving the injunction of the judgment at law, and dismissing the bill.
The facts show, that there was a complete defence at law in this case, and that by the use of ordinary diligence and precaution, that defence could have been made available upon the trial of the suit founded upon the agreement. The rule is imperative, that relief in chancery will be refused in such a state of cáse.
The complainant allowed the. decree to be taken, while no answer or pro confesso had been taken against MeGatagan. But if MeGatagan had answered, confessing the allegations of the bill, the result must have been the same, because the bill does not present a case demanding the relief. i
Decree affirmed.